68 So.3d 518 (2011)
Desiree FARRAR (on behalf of her minor children, Emilia and Dora)
v.
A. CERTIFIED COATINGS OF CALIFORNIA, INC.; Fred R. Cagle (individual/representative capacity); Scott Soldis (individual/representative capacity); John P. Wright (individual/representative capacity); Dan Martin (individual/representative capacity); State of Louisiana Department of Transportation and Development; Greg Carter (individual/representative capacity); Harness Manufacturer (unknown); (unknown) Liability Insurer of defendant Certified Coatings; (unknown) Liability Insurer of (unknown) defendant Harness Manufacturer.
No. 2011-C-1088.
Supreme Court of Louisiana.
September 2, 2011.
Denied.